Title: To George Washington from Jeremy Belknap, 14 April 1794
From: Belknap, Jeremy
To: Washington, George


          
            Sir
            Boston April 14. 1794
          
          The favourable reception which you gave to my History of New Hampshire encourages me to
            present you the first volume of an American Biography.
          In the 326th page I have given a particular description of the place originally called St Croix, in hope that it might throw some light on the
            Controversy with the British Government respecting the Eastern boundary of the United
              States.
          The prosecution of this work will probably employ a great part of the remaining years
            of my life—and any assistance which can be afforded me will be very acceptable. Should you find leisure from your public duties to furnish me with
            any communications in this way, the favour will be gratefully acknowledged by sir Yr
            very humble servt
          
            Jeremy Belknap
          
        